COM. EX REL. S. D. PARKER, APPELLANT, v. BLATT.
Opinion by
Mr. Justice Fell,
The assignments of error relate to two orders made by the court in proceedings under a writ of habeas corpus, concerning the custody of the minor children of the relator.
Neither of these was a final order from which an appeal lies. In each it was directed that the writ should stand over as a pending writ subject to such further action as the court might adjudge right and proper. Until a final disposition of the case and an order in pursuance thereof it cannot be the subject of review by this court. The order of April 18, 1894, was acquiesced in by all the parties, and the appeal was taken almost immediately after the order of June 7, 1894, was made, and without requesting the court to proceed to final judgment. The subject was one of the most difficult and delicate upon which a court is called to act. The legal right of the parent to the custody, care and companionship of his children is not to be interfered with except for the most substantial reasons affecting their welfare. The hasty disposition of such a case, unless it be very clear, is likely to result in great injustice to the parent or ultimate injury to the child; and it frequently happens that the court can be best informed as to its duty, and ascertain what final action should be taken, by observing the results of such tentative orders as were here made.
It is however the right of the appellant to have a final determination of the case and an order filed in pursuance thereof. This will doubtless be accorded him upon a proper application.
The appeal is dismissed.
*216COM. EX REL. BLATT v. S. D. PARKER, APPELLANT.
Opinion by
Mb. Justice Fell,
Jan. 7, 1895:
The facts in this case are identical with those in Commonwealth ex rel. S. D. Parker v. H. S. Blatt, and for the reasons stated in the opinion filed in that case the appeal is dismissed.